DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5 and 7-15 are pending, claim 6 having been cancelled and claims 2 and 13-15 having been withdrawn.  Applicant's response filed June 1, 2022 is acknowledged.
Claims 1, 3-5 and 7-12 will be examined on the merits.

Claim Objections
The objection to claim 5 is withdrawn based on Applicant’s amendments to the claim.
Claim 1 is objected to because of the following informalities:  the recitation “a cleaning operation in response the measured variable and control information item” should be amended to “a cleaning operation in response to the measured variable and control information item.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claim 1 to recite “determining a progress of a cleaning operation in response the [sic] measured variable and the control information item.”  While support could be found for determining the progress of the cleaning operation in response to the measured variable, support could not be located for determining a progress of the cleaning operation in response to the control information item.  Applicant has cited paragraph [0057] for support; however, paragraph [0057] recites the following:
[0057] According to a second aspect of the present disclosure, a mobile dosing device is proposed for the automatic dosing of cleaning agents in a cleaning machine, including: at least one dosage chamber; at least one sensor unit configured to detect measured variables; at least one control unit configured to control the mobile dosing device; at least one communication unit configured to receive a control information item, wherein the control information item is dependent on an information item about the cleaning machine that can be determined via a sensor-based automatic recognition; wherein the dosing device is configured such that a dosed supply of cleaning agent is carried out depending on the received control information items and the determined progress of the cleaning operation.
While the Specification discloses that the dosing device is configured such that a dosed supply of cleaning agent is carried out depending on the received control information items, there is no indication that the control information item is used to determine the progress of the cleaning operation.  Support could not be located elsewhere in the Specification for said recitation.  Applicant is requested to indicate with particularity where support can be found for determining the progress of the cleaning operation in response to the control information item.  Appropriate correction is required.
Claims 3-5 and 7-12 are rejected for depending on rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 has been amended to recite “wherein a determination of the information item…” in line 2; however, claim 1 (upon which claim 4 depends) already recites a determining of the information item (see last two lines of claim 1).  It is unclear whether claim 4 is reciting a new determination of the information item step of if claim 4 is referring to the determination of the information item in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0226808 to Lonski in view of U.S. Patent App. Pub. No. 2013/0073690 to DeSalvo et al., U.S. Patent App. Pub. No. 2016/0218885 to Ebrom et al., U.S. Patent App. Pub. No. 2005/0196046 to Hudnut et al. and U.S. Patent App. Pub. No. 2011/0114716 to Pratt.
As to claim 1, Lonski discloses a method for the dosing of cleaning agents in cleaning machines comprising the steps: receiving control information items, wherein the control information items are dependent on an information item about a cleaning machine (see Lonski paragraphs [0033]-[0037]); detecting, by a sensor, a measured variable of a cleaning fluid (see Lonski paragraphs [0060]-[0061], [0078] where sensors such as conductivity sensors or temperature sensors are used to detect a measured variable of a cleaning fluid); determining the progress of a cleaning operation in response to the measured variable and the control information item (see Lonski paragraphs [0033]-[0037] and [0059]-[0061], [0078] and [0105]-[0106]); detecting a measured variable associated with a current cleaning state of an item to be cleaned within the cleaning machine (see Lonski paragraphs [0060]-[0061], [0078] where sensors such as conductivity sensors or temperature sensors are used to detect a measured variable associated with a current cleaning state of an item to be cleaned within the cleaning machine); and dosing of the cleaning agents depending on the measured variable and the determined progress of the cleaning operation (see Lonski paragraphs [0033]-[0037] and [0059]-[0061], [0078] and [0105]-[0106]).
Lonski does not explicitly disclose that the information item about the cleaning machine is determined via an image captured by a camera.  DeSalvo discloses a similar cleaning method wherein an information item about the cleaning machine can be determined by capturing information by a sensor (see DeSalvo paragraph [0042] where a bar-code scanner, RFID, etc. are used to collect data to a home hub).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lonski to include a home hub system to control the appliance as disclosed by DeSalvo since Lonski’s method discloses the use of both information of the detergent used as well as the appliance information to control the dosing (see Lonski paragraphs [0033]-[0037], [0105]-[0106] and [0059]-[0061]) and DeSalvo discloses the benefits of using a home hub including providing real time alerts and allowing the consumer to control and/or modify operation of the appliance remotely and optimizing the washing machine processes among numerous other reasons (see DeSalvo paragraphs [0022]-[0029]).
The combination of Lonski and DeSalvo does not explicitly disclose that the sensor used to capture the information about the cleaning machine is via an image captured by a camera.  Use of cameras to capture an image to determine an information item is known in the washing machine art and does not provide patentable significance (see, e.g., Ebrom paragraph [0504]-[0505] disclosing use of bar code scanners, cameras, etc. for providing information items about a product; Hudnut [0016] and [0020] disclosing various optical scanners to identify objects; and Pratt paragraph [0054] disclosing use of a camera to capture an image of a product code of an electronic device).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Lonski/DeSalvo’s sensor-based automatic recognition by using a camera to capture an image to determine an information item as disclosed by Ebrom/Hudnut/Pratt and the results would have been predictable (identification of object to provide information items about said object).
As to claim 3, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt discloses that the information item about the cleaning machine can be determined based on a detecting a serial number via the image captured by the camera (see Pratt paragraph [0054] where it is known in the art to capture an image of a product label or other portion of an electronic device that includes a unique identifier, like a model number or serial number, and it would have been obvious to one of ordinary skill in the art to use the camera to capture a serial number and the results would have been obvious).
As to claim 4, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt discloses use of a camera to capture an image of the scanning information about the machine and is considered as detecting at least a part of the cleaning machine and can also be considered as optically detecting by a sensor arranged in a user terminal (see DeSalvo paragraph [0042], Ebrom paragraphs [0504]-[0505], Hudnut paragraph {0016]; Pratt paragraph [0054]).
As to claim 7, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt discloses the information item about the cleaning machine can be determined using an algorithm for text recognition within an image (see, e.g., Hudnut Abstract; Pratt paragraph [0054]).
As to claim 8, the recitation “optical processing” is a broad term and can encompass any processing relating to optics.  Based on said understanding, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt discloses the determining of the information item about the cleaning machine via an image captured by a camera is understood to comprise optical processing of the detected image information item wherein the optical processing is carried out before a determination of image objects within the detected image information item (for example, a bar code scanner optically processes the bar code itself, or a camera optically processes the picture, etc.).
As to claim 9, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt discloses that the control information items are stored in an external memory remote from the dosing device (see Lonski paragraphs [0060] and [0097] disclosing external memory can be on the tank; see also DeSalvo Abstract and paragraph [0032], [0037] where the memory can be on a home hub system).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0226808 to Lonski in view of U.S. Patent App. Pub. No. 2013/0073690 to DeSalvo et al., U.S. Patent App. Pub. No. 2016/0218885 to Ebrom et al., U.S. Patent App. Pub. No. 2005/0196046 to Hudnut et al. and U.S. Patent App. Pub. No. 2011/0114716 to Pratt as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0236328 to Kamon.
Lonski, DeSalvo, Ebrom, Hudnut and Pratt are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 5, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt does not explicitly disclose that the information item about the cleaning machine is determined in response to an image object determined according to a predetermined contrast.  As discussed in the above rejection to claim 1, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt discloses that the information item is obtained by an image captured by a camera.  Ortiz discloses that the image captured by the camera is determined by comparing a boundary being dissimilar to other surfaces (i.e., a predetermined contrast) and as such, it would have been obvious to one of ordinary skill in the art at the time of filing to determine the image object according to a predetermined contrast as is known in the art of image processing to determine the boundaries of the detected image (see Oritz col. 7, lines 20-39; col. 13, line 49 – col. 14, line 2).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0226808 to Lonski in view of U.S. Patent App. Pub. No. 2013/0073690 to DeSalvo et al., U.S. Patent App. Pub. No. 2016/0218885 to Ebrom et al., U.S. Patent App. Pub. No. 2005/0196046 to Hudnut et al. and U.S. Patent App. Pub. No. 2011/0114716 to Pratt as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0236328 to Kamon.
Lonski, DeSalvo, Ebrom, Hudnut and Pratt are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt does not explicitly disclose that after receiving the control information items, a matching of real determined data with data stored in the memory is carried out for the corresponding control information items.  Kamon discloses a similar detergent dispensing method wherein after receiving the control information items (see Kamon paragraph [0054]), a matching of real determined data with data stored in the memory for corresponding control information items (see Kamon paragraph [0055]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt as disclosed by Kamon in order to improve monitoring, controlling water level every time cleaning is performed or every time a different detergent is used, operations become a hassle as disclosed by Kamon (see Kamon paragraph [0007]).
As to claim 11, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt does not explicitly disclose that a user profile is created based on measured values detected during a cleaning operation and the received control information items, which user profile is stored on a nonvolatile memory arranged on the dosing device.  Kamon discloses a similar detergent dispensing method wherein a user profile is created based on measured values detected during a cleaning operation and the received control information items, which user profile is stored on a nonvolatile memory arranged on the dosing device (see Kamon paragraph [0065]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt as disclosed by Kamon in order to improve monitoring, controlling water level every time cleaning is performed or every time a different detergent is used, operations become a hassle as disclosed by Kamon (see Kamon paragraph [0007]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0226808 to Lonski in view of U.S. Patent App. Pub. No. 2013/0073690 to DeSalvo et al., U.S. Patent App. Pub. No. 2016/0218885 to Ebrom et al., U.S. Patent App. Pub. No. 2005/0196046 to Hudnut et al. and U.S. Patent App. Pub. No. 2011/0114716 to Pratt as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0236328 to Kamon and U.S. Patent App. Pub. No. 2012/0138092 to Ashrafzadeh et al.
Lonski, DeSalvo, Ebrom, Hudnut and Pratt are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 12, the combination of Lonski, DeSalvo, Ebrom, Hudnut and Pratt does not explicitly disclose that the measured variables detected during a cleaning operation and received control information items are analyzed and extended with the aid of a machine learning system and wherein the measured variable includes a soiling state of the item to be cleaned.  Kamon discloses a similar detergent dispensing method wherein the measured variables detected during a cleaning operation and received control information items are analyzed and extended with the aid of a machine learning system (see Kamon paragraph [0065], [0068-[0089]).  Ashrafzadeh discloses that detecting the soiling state of the item to be cleaned is a known variable to be detected and optimized (see Ashrafzadeh paragraph [0061]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Lonski, DeSalvo, Ebrom and Hudnut as disclosed by Kamon in order to improve monitoring, controlling water level every time cleaning is performed or every time a different detergent is used, operations become a hassle as disclosed by Kamon (see Kamon paragraph [0007]) and wherein the measured variable can include a soiling state of the item to be cleaned as is known in the art (see Ashrafzadeh paragraph [0061]).

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
As discussed in the above 112 rejections, support could not be found for the recitation “determining a progress of a cleaning operation in response [to] … the control information item.”  Furthermore, as discussed in the above 103 rejections, Lonski discloses receiving the control information items, such as the extent to which the dispenser tank has been emptied (can be read as determining progress of a cleaning operation) (see Lonski paragraph [0033]) as well as date corresponding to washing parameters, doses, temperatures, discharge times, any instructions for dispensing, with reference to the cleaning program (see Lonski paragraph [0036]) as well as other information relating to the progress of the cleaning operation (see Lonski paragraphs [0033]-[0037] and [0059]-[0061], [0078] and [0105]-[0106]).  The recitation “determining a progress of a cleaning operation in response [to] the measured variable and the control information item” is considered broad and thus can be reasonably interpreted as being disclosed by the disclosure of Lonski (see Lonski paragraphs [0033]-[0037] and [0059]-[0061], [0078] and [0105]-[0106]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714